DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2010/0012132, Jan. 21, 2010) in view of Cimiluca (US 5,641,512, Jun. 24, 1997) and Schurig et al. (US 5,380,534, Jan. 10, 1995). 

	Harrison et al. differ from the instant claims insofar as not disclosing the raw materials of the capsule shell. 
	However, Cimiluca discloses a soft gelatin shell of a capsule comprising about 20% to about 60% gelatin (col. 5, lines 50-52). A plasticizer is another component of the soft gelatin shell. One or more plasticizer is incorporated to produce a soft gelatin shell. The soft gelatin thus obtained has the required flexibility characteristics for use as an encapsulation agent. Useful plasticizers include glycerin, sorbitol (i.e. humectant), and mixtures thereof. The shell comprises about 10% to about 35% plasticizer (col. 5, lines 58-67). The soft gelatin shell comprises water. The water is believed to aid in the rapid dissolution or rupture of the soft gelatin shell. The shell comprises from about 15% to 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the lubricant composition of Harrison et al. into the soft gelatin capsule of Cimiluca since Harrison et al. disclose wherein the composition may be formulated into soft gelatin capsules and the soft gelatin capsules of Cimiluca are known and effective soft gelatin capsules for encapsulating lubricants as taught by Cimiluca. 
	The combined teachings of Harrison et al. and Cimiluca do not disclose wherein the capsule shell additionally comprise a thickener. 
	However, Schurig et al. disclose wherein the exterior surface of gelatin capsules tends to be very smooth and slippery (col. 3, lines 64-65). A polysaccharide thickening agent in the range of 2% to 10% may be incorporated into a capsule composition to modify the surface of the capsule (col. 4, lines 14-17). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 2 to 10% of a polysaccharide thickening agent into the capsule shell of the soft gelatin capsules motivated by the desire to modify the surface of the capsule as taught by Schurig et al. 
	In regards to the amount of glycerin and humectant recited in claim 1, Cimiluca discloses wherein glycerin and sorbitol (i.e. humectant) are plasticizers and the total amount of plasticizers is from 10% to about 35%. Therefore, it would have been obvious to have incorporated glycerin and sorbitol (i.e. humectant) in an amount within such range and the claimed range of glycerin and humectant is obvious. 

	In regards to instant claim 1 reciting wherein the capsule shell has a pH range of dissolution, a temperature range of dissolution, and a humidity range of dissolution, and the capsule shell dissolves when surroundings of the capsule shell have a pH value in the pH range of dissolution, a temperature in the temperature range of dissolution, and humidity in the humidity range of dissolution, the soft gelatin capsule of the prior art delivers lubricants. Therefore, it would have been obvious to one of ordinary skill in the art that the capsule shell of the prior art has a pH, temperature, and humidity that will allow the lubricants to be delivered from the soft gelatin capsule. 
	In regards to instant claim 2 reciting wherein the capsule shell has a single layer, Cimiluca does not disclose wherein the capsule shell has more than one layer; therefore, it is obvious to one of ordinary skill in the art that the capsule shell of Cimiluca has a single layer. 

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2010/0012132, Jan. 21, 2010) in view of Cimiluca (US 5,641,512, Jun. 24, 1997), Schurig et al. (US 5,380,534, Jan. 10, 1995), and further in view of Watanabe et al. (US 2017/0209384, Jul. 27, 2017). 
The teachings of Harrison et al., Cimiluca, and Schurig et al. are discussed above. Harrison et al., Cimiluca, and Schurig et al. do not disclose wherein the thickness of the capsule shell is 0.28-1.4 mm.
	However, Watanabe et al. disclose wherein the thickness of an enteric capsule shell of an enteric soft capsule is 0.3 to 1.2 mm (¶ [0012]).
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the soft gelatin capsule shell of Cimiluca to have a thickness of 0.3 to 1.2 mm since this is a known and effective thickness for formulating the capsule shell of a soft capsule as taught by Watanabe et al.  

3.	Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2010/0012132, Jan. 21, 2010) in view of Cimiluca (US 5,641,512, Jun. 24, 1997), Schurig et al. (US 5,380,534, Jan. 10, 1995), and further in view of Celeste (US 2009/0095164, Apr. 16, 2009).
	The teachings of Harrison et al., Cimiluca, and Schurig et al. are discussed above. Harrison et al., Cimiluca, and Schurig et al. do not disclose wherein the capsule shell dissolves in a pre-determined period, the pH range of dissolution is 3.4-5, the temperature range of dissolution is 30ºC-40ºC, and the humidity range of dissolution is RH60-RH80. 
	However, Celeste discloses wherein a microcapsule would release the internal-phase material through tactile pressure, pH change, body temperature, presence of perspiration, or external environmental conditions thus delivering the internal 
	Accordingly, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed pH range of dissolution, temperature range of dissolution, and humidity range of dissolution and to have a pre-determined period of dissolution in order to achieve a desired dosage under predetermined release circumstances over a specified time period since it was known in the art that pH change, temperature, and external environmental conditions affect the release of internal components from capsules as taught by Celeste. 

Conclusion
Claims 1-7 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612